Mr. Justice Wole
delivered the opinion of the court.
On October 4,1905, the fiscal of the District Court of Maya-giiez filed an information against Gumersindo Yélez for having seduced, under promise of marriage, Epifania Negrón y Torres, a young unmarried woman, theretofore reputed to be chaste, with whom he maintained amorous relations and with whom he bad had sexual intercourse, depriving her of her virginity. On the following 22d of November the oral trial of this cause was held with the attendance of the fiscal and of the defendant and his counsel, and on the same date the jury returned a verdict of guilty against the defendant, Gumersin-do Yélez. The court then set November 27th of the same year for the pronouncement of judgment, and on that day sentenced *170Gumersindo Yélez to pay a fine of $400 and, in default of payment, to be confined in tlie penitentiary at hard labor for one year, and to pay the costs. From this judgment the defendant took an appeal to this Supreme Court, and, in compliance with the law, the secretary of said district court forwarded the transcript of the record which comprises the proceeding's related, and, in addition, a certificate of the professional examination made by Dr. Calixto Carreras. This is all that we have before us for the decision of this appeal. No statement of facts or bill of exceptions has been presented, nor did the appellant appear in this Supreme Court, or file a brief, or attend the hearing of the appeal which was had on the 8th instant. From the transcript of the record,, it is deduced that the proceedings in the district court, which took cognizance of this cause, were fair and regular, and no material error appears to have been committed.
Under the circumstances, we are compelled to recommend that the judgment rendered by the District Court of Maya-güez on November 27th last in the above-mentioned cause, be affirmed in all respects, with the costs against the appellant.

Affirmed.

Chief Justice Quiñones, and Justices Hernández, Figueras, and MacLeary concurred.